 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11       SALOME ANAVA TOVAR,                                       Case No. 1:18-cv-01214-DAD-EPG-HC

12                      Petitioner,                                FINDINGS AND RECOMMENDATION TO
                                                                   GRANT RESPONDENT’S MOTION TO
13             v.                                                  DISMISS AND TO DISMISS PETITION
                                                                   FOR WRIT OF HABEAS CORPUS
14       CRAIG KOENIG,1
                                                                   ORDER DIRECTING CLERK OF COURT
15                      Respondent.                                TO AMEND CAPTION

16                                                                 (ECF No. 12)

17

18           Petitioner Salome Anava Tovar is a state prisoner proceeding pro se with a petition for

19 writ of habeas corpus pursuant to 28 U.S.C. § 2254. Petitioner challenges his 2014 conviction in
20 the Fresno County Superior Court for first-degree burglary. As the instant petition was filed

21 outside 28 U.S.C. § 2244(d)(1)’s one-year limitation period and is unexhausted, the undersigned

22 recommends granting Respondent’s motion to dismiss and dismissing the petition.

23                                                            I.

24                                                  BACKGROUND

25           On March 14, 2014, Petitioner was convicted in the Fresno County Superior Court of one

26 count of first-degree residential burglary. Petitioner was sentenced to a determinate
27   1
      Craig Koenig is the Acting Warden of the Correctional Training Facility, where Petitioner is currently housed, and
     has been automatically substituted as Respondent in this matter pursuant to Rule 25(d) of the Federal Rules of Civil
28   Procedure.


                                                              1
 1 imprisonment term of seventeen years. (LD2 1). On May 3, 2016, the California Court of Appeal,

 2 Fifth Appellate District affirmed the judgment. (LD 2). Petitioner did not seek review in the

 3 California Supreme Court. (ECF No. 12 at 2).3 Meanwhile, as Petitioner’s appeal was pending,

 4 Petitioner filed a pro se petition for Proposition 47 resentencing in the Fresno County Superior

 5 Court on January 5, 2015. (LD 3). The petition was denied on March 21, 2016. (LD 4).

 6            On September 4, 2018,4 Petitioner constructively filed the instant federal petition for writ

 7 of habeas corpus. (ECF No. 1). On November 8, 2018, Respondent filed a motion to dismiss,

 8 arguing that the petition was filed outside the one-year limitation period and is unexhausted.

 9 (ECF No. 12). Petitioner has not filed any response to Respondent’s motion to dismiss.

10                                                                 II.

11                                                         DISCUSSION

12            A. Statute of Limitations

13            1. Commencement of the Limitation Period

14            On April 24, 1996, Congress enacted the Antiterrorism and Effective Death Penalty Act

15 of 1996 (“AEDPA”). AEDPA imposes various requirements on all petitions for writ of habeas

16 corpus filed after the date of its enactment. Lindh v. Murphy, 521 U.S. 320 (1997); Jeffries v.

17 Wood, 114 F.3d 1484, 1499 (9th Cir. 1997) (en banc). The instant petition was filed after the

18 enactment of AEDPA and is therefore governed by its provisions. AEDPA imposes a one-year

19 period of limitation on petitioners seeking to file a federal petition for writ of habeas corpus. 28
20 U.S.C. § 2244(d)(1). Section 2244(d) provides:

21                      (1) A 1-year period of limitation shall apply to an application for a
                        writ of habeas corpus by a person in custody pursuant to the
22                      judgment of a State court. The limitation period shall run from the
                        latest of –
23
                             (A) the date on which the judgment became final by the
24                           conclusion of direct review or the expiration of the time for
                             seeking such review;
25

26   2
       “LD” refers to the documents electronically lodged by Respondent on November 29, 2018. (ECF No. 13).
     3
       Page numbers refer to the ECF page numbers stamped at the top of the page.
27   4
       Pursuant to the mailbox rule, a pro se prisoner’s habeas petition is filed “at the time . . . [it is] delivered . . . to the
     prison authorities for forwarding to the court clerk.” Hernandez v. Spearman, 764 F.3d 1071, 1074 (9th Cir. 2014)
28   (alteration in original) (internal quotation marks omitted) (quoting Houston v. Lack, 487 U.S. 266, 276 (1988).


                                                                    2
 1                            (B) the date on which the impediment to filing an application
                              created by State action in violation of the Constitution or laws
 2                            of the United States is removed, if the applicant was prevented
                              from filing by such State action;
 3
                              (C) the date on which the constitutional right asserted was
 4                            initially recognized by the Supreme Court, if the right has been
                              newly recognized by the Supreme Court and made
 5                            retroactively applicable to cases on collateral review; or

 6                            (D) the date on which the factual predicate of the claim or
                              claims presented could have been discovered through the
 7                            exercise of due diligence.

 8                       (2) The time during which a properly filed application for State
                         post-conviction or other collateral review with respect to the
 9                       pertinent judgment or claim is pending shall not be counted toward
                         any period of limitation under this subsection.
10

11 28 U.S.C. § 2244(d).

12              In most cases, the limitation period begins running on the date that the petitioner’s direct

13 review became final. As Petitioner did not appeal to the California Supreme Court, his judgment

14 became final when his time for seeking review with the state’s highest court expired. Gonzalez v.

15 Thaler, 565 U.S. 143, 150 (2012). The time to seek review with the California Supreme Court

16 expired on June 13, 2016, forty days after the Court of Appeal’s decision was filed. See Cal. R.
                            5


17 Ct. 8.366(b)(1) (“[A] Court of Appeal decision . . . is final in that court 30 days after filing.”);

18 Cal. R. Ct. 8.500(e)(1) (“A petition for review must be . . . filed within 10 days after the Court of

19 Appeal decision is final in that court.”). The one-year limitation period commenced running the
20 following day, June 14, 2016, and absent tolling, was set to expire on June 13, 2017. See

21 Patterson v. Stewart, 251 F.3d 1243, 1246 (9th Cir. 2001) (citing Fed. R. Civ. P. 6(a)).

22              2. Statutory Tolling

23              The “time during which a properly filed application for State post-conviction or other

24 collateral review with respect to the pertinent judgment or claim is pending shall not be counted

25 toward” the one-year limitation period. 28 U.S.C. § 2244(d)(2). On January 5, 2015, Petitioner

26
     5
         Forty days after the Court of Appeal’s decision, June 12, 2016, fell on a Sunday. Accordingly, the time to seek
27 review continued to run until the next business day. See Cal. R. Ct. 1.10(a) (“The time in which any act provided by
     these rules is to be performed is computed by excluding the first day and including the last, unless the last day is a
28 Saturday, Sunday, or other legal holiday, and then it is also excluded.”).


                                                                 3
 1 filed a pro se petition for Proposition 47 resentencing in the Fresno County Superior Court,

 2 which denied the petition on March 21, 2016. (LDs 3, 4). However, as the Proposition 47

 3 resentencing petition was filed and denied before the one-year limitation period commenced,

 4 Petitioner is not entitled to statutory tolling for the period during which this petition was pending.

 5 See Waldrip v. Hall, 548 F.3d 729, 735 (9th Cir. 2008) (finding that a state habeas petition filed

 6 and denied before the federal limitations period began to run “ha[s] no effect on the timeliness of

 7 the ultimate federal filing”).

 8          Petitioner constructively filed the instant petition for writ of habeas corpus on September

 9 4, 2018, more than one year after the limitation period expired. Accordingly, the instant federal

10 petition is untimely unless Petitioner establishes that equitable tolling is warranted.

11          3. Equitable Tolling

12          The limitations period also is subject to equitable tolling if the petitioner demonstrates

13 “‘(1) that he has been pursuing his rights diligently, and (2) that some extraordinary

14 circumstance stood in his way’ and prevented timely filing.” Holland v. Florida, 560 U.S. 631,

15 649 (2010) (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)). Petitioner bears the burden

16 of alleging facts that would give rise to tolling. Holland, 560 U.S. at 649; Pace, 544 U.S. at 418.

17 Here, however, Petitioner has not made any showing that he is entitled to equitable tolling.

18 Therefore, the instant federal petition was not timely filed, and dismissal is warranted on this

19 ground.
20          B. Exhaustion

21          A petitioner in state custody who is proceeding with a petition for writ of habeas corpus

22 must exhaust state judicial remedies. 28 U.S.C. § 2254(b)(1). The exhaustion doctrine is based

23 on comity to the state court and gives the state court the initial opportunity to correct the state’s

24 alleged constitutional deprivations. Coleman v. Thompson, 501 U.S. 722, 731 (1991); Rose v.

25 Lundy, 455 U.S. 509, 518 (1982). A petitioner can satisfy the exhaustion requirement by

26 providing the highest state court with a full and fair opportunity to consider each claim before
27 presenting it to the federal court. O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999); Duncan v.

28 Henry, 513 U.S. 364, 365 (1995); Picard v. Connor, 404 U.S. 270, 276 (1971).


                                                      4
 1          From the record before the Court, it appears that Petitioner has not presented his sole

 2 claim that his “conviction [was] obtained by admission of Petitioner’s statements to police in

 3 violation of Miranda v. Arizona” to the California Supreme Court. (ECF No. 1 at 4). If Petitioner

 4 has not sought relief in the California Supreme Court for the claim that he raises in the instant

 5 petition, the Court cannot proceed to the merits of that claim. 28 U.S.C. § 2254(b)(1).

 6 Accordingly, dismissal also is warranted on this ground.

 7                                                  III.

 8                                       RECOMMENDATION

 9          Accordingly, the Court HEREBY RECOMMENDS that:

10      1. Respondent’s Motion to Dismiss (ECF No. 12) be GRANTED; and

11      2. The petition for writ of habeas corpus be DISMISSED as untimely and unexhausted.

12          This Findings and Recommendation is submitted to the assigned United States District

13 Court Judge, pursuant to the provisions of 28 U.S.C. § 636 (b)(1)(B) and Rule 304 of the Local

14 Rules of Practice for the United States District Court, Eastern District of California. Within

15 THIRTY (30) days after service of the Findings and Recommendation, any party may file

16 written objections with the court and serve a copy on all parties. Such a document should be

17 captioned “Objections to Magistrate Judge’s Findings and Recommendation.” Replies to the

18 objections shall be served and filed within fourteen (14) days after service of the objections. The

19 assigned United States District Court Judge will then review the Magistrate Judge’s ruling
20 pursuant to 28 U.S.C. § 636(b)(1)(C). The parties are advised that failure to file objections within

21 the specified time may waive the right to appeal the District Court’s order. Wilkerson v.

22 Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th

23 Cir. 1991)).

24
     IT IS SO ORDERED.
25

26      Dated:    January 8, 2019                             /s/
                                                         UNITED STATES MAGISTRATE JUDGE
27

28


                                                     5
